     Case 2:20-cv-06502-PSG-KS Document 16-1 Filed 02/26/21 Page 1 of 1 Page ID #:75



 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8     TANNIA DELAPAZ,                             Case No.: 2:20-cv-06502-PSG-KS
 9                                                 [PROPOSED] ORDER GRANTING
                          Plaintiff,               JOINT STIPULATION TO EXTEND
10                                                 DEFENDANT’S TIME TO
               vs.                                 RESPOND
11
                                                   Complaint Filed: July 22, 2020
12     NATIONAL TECHNICAL
13     SYSTEMS, INC.,
14

15                       Defendant.

16
            Pursuant to the Joint Stipulation to Extend Defendant’s Time to Respond, and
17
      GOOD CAUSE having been shown, therefore:
18
            IT IS HEREBY ORDERED that:
19
            1.) Defendant’s time to respond to Plaintiff’s Complaint is EXTENDED to
20
               April 4, 2021
21

22
      Dated:   January _____, 2021
23                                             PHILLIP S. GUTIERREZ
24                                             United States District Judge

25

26

27

28

                                             -1-
      [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND
